DETAILED ACTION
	This is the second office action for US Application 16/924,551 for an Adjustable Mounting System for Televisions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 7 in the reply filed on 24 November 2021 is acknowledged.  The traversal is on the ground(s) that Species 6-11 all show the same species.  This is not found persuasive because while the Examiner agrees that Species 6 and 7 show the same species, Species 8-11 appear to show different species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 November 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,074,950 to Clary in view of US 2009/0050757 to Oh et al.  Regarding claim 64, Clary discloses a television mounting system for raising and lowering a television comprising a support bracket (1), a display bracket (3), and a linkage assembly (5, 6) pivotally coupled to the support bracket and movable to raise and lower the display bracket.
Clary does not disclose a motorized actuator coupled to a linkage assembly.  Oh et al. provides teaching for utilizing at least on motorized actuator (18) coupled to a television holding apparatus to move the television holding apparatus to various viewing positions.  It would have been obvious to one ordinary skill in the art at the effective filing date of the present invention to have utilized a motor with the television holding apparatus of Clary for the purpose of moving the television into various positions as taught by Oh et al.  One of ordinary skill in the art would have been motivated to provide an automated method for adjusting the television to decrease the effort required by a user to adjust the television.

Regarding claim 65, Oh et al. discloses a control device connected to the motorized actuator assembly via a wired or wireless connection, and a remote control configured to wirelessly communicate with the control device (see paragraph 37 describing a remote and receiver for controlling motor 18).
Regarding claim 66, Clary in view of Oh et al. does not disclose the programmable control system as configured to communicate with a voice-controlled IoT hub.  However, control devices with voice command are well known in the art and it would have been obvious to one of ordinary skill in the art to utilize one to control the holder.
Regarding claim 67, Clary in view of Oh et al. does not disclose the programmable control system as including one or more buttons for inputting the at least one user-set position setting.  However, the type of input utilized on a remote control is a design preference, and it would have been obvious to one of ordinary skill in the art at 
Regarding claim 69, the at least one user-set position setting would inherently include a stowed setting for viewing the television at a raised position and a lowered setting for viewing the television at a lowered television position, because Clary discloses a raised television viewing position and a lowered television viewing position.
Regarding claim 70, the memory would store the at least one user-set position setting provided via the controller taught by Clary in view of Oh et al.
Regarding claim 71, the combination taught by Clary in view of Oh et al. teaches a wireless controller configured to control operation of the motorized actuator assembly, and to program a control device to store position settings for the television (see paragraph 37 of Oh et al.).
Regarding claim 72, the programmable control system of the combination taught by Clary in view of Oh et al. would be programmed to receive one or more signals from a controller, and control the motorized actuator assembly to move the linkage assembly based on the received one or more signals (see paragraph 37 of Oh et al.).
Regarding claim 73, the television mounting system does not disclose one or more microphones configured to receive voice commands.  However, control devices with voice command are well known in the art and it would have been obvious to one of ordinary skill in the art to utilize one to control the holder.  Microphones are a well-known mechanism for providing voice operated control on a mechanism, and the type of voice input device is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.

Regarding claim 75, the programmable control system includes a wireless receiver in communication with the memory and the one or more processors (see paragraph 37 of Oh et al.).
Regarding claim 76, Clary discloses a television mounting system for raising and lowering a television comprising a support bracket (1), a display bracket (3), and an arm assembly (5, 6) pivotally coupled to the support bracket and movable between a first configuration for holding the television at a first position, and a second configuration for holding the display bracket at a second position different from the first position.
Clary does not disclose a motorized actuator coupled to a linkage assembly.  Oh et al. provides teaching for utilizing at least on motorized actuator (18) coupled to a television holding apparatus to move the television holding apparatus to various viewing positions.  It would have been obvious to one ordinary skill in the art at the effective filing date of the present invention to have utilized a motor with the television holding apparatus of Clary for the purpose of moving the television into various positions as taught by Oh et al.  One of ordinary skill in the art would have been motivated to provide an automated method for adjusting the television to decrease the effort required by a user to adjust the television.
Clary in view of Oh et al. does not disclose a programmable control system in communication with the motorized actuator assembly, and including or more processors and memory, wherein the memory stores at least one user-set position setting and 
Regarding claim 77, the at least one user-set position setting would inherently include a stowed setting for viewing the television at a raised position and a lowered setting for viewing the television at a lowered television position, because Clary discloses a raised television viewing position and a lowered television viewing position.
Regarding claim 78, the programmable control system of Clary in view of Oh et al. would be configured to automatically move the display bracket to one of the user-set position settings based on user input.
Regarding claim 79, the control system of Clary in view of Oh et al. could be programmed to avoid contact with one or more objects within a range of motion of the television mounting system
Regarding claim 80, Clary discloses the arm assembly and the support bracket as forming a four-bar or five-bar linkage.
Regarding 81, Clary in view of Oh et al. does not disclose the control system as including a control device connected to the motor actuator assembly via a wired connection.  However, connecting a control device via a wired or wireless connection is a design preference that would have been obvious to one of ordinary skill in the art.
.

Allowable Subject Matter
Claims 56 and 58-63 are allowed.  Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0033436 to Peng et al.
US 2007/0007412 to Wang
US 8333355 to Stifal et al.
The above patents disclose various display holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632